The material facts are set out in Booth v. Carstarphen, ante, (406) 395, and in the opinion of the Court.
This case is, in all material respects, like that of Booth v.Carstarphen, ante. *Page 313 
The time within which the trust could not be closed was twelve months, but we do not think this fact makes any material difference. It is clear, from the provisions of the deed and the facts admitted, that the purpose and effect — certainly in contemplation of law — were to hinder and delay the creditors not provided for in the deed, and to provide for the convenience and substantial advantage of the debtor, to their prejudice. There was no evidence to rebut the presumption of fraud in the deed of trust.
There is, therefore, error. The judgment must be reversed, and judgment entered for the plaintiff, declaring the deed in question void, and that he have possession of the land.
Reversed.
(407)